Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a housefly deterrent. However, the prior art of record have failed to teach at least the combination of the housefly deterrent device comprises: a visual deterrent; an orienting fixture; an attachment mechanism; the visual deterrent comprises a transparent receptacle, a quantity of clear liquid, and a plurality of deterrent features; the transparent receptacle comprises a receptacle neck and a neck rim; the orienting fixture comprises a U-shaped panel and a bracing panel; the plurality of deterrent features being laterally integrated into the transparent receptacle; the plurality of deterrent features being distributed along the transparent receptacle; the quantity of clear liquid being retained within the transparent receptacle; and the transparent receptacle being mounted offset from the attachment mechanism by the orienting fixture; the neck rim being laterally connected around the receptacle neck; the neck rim being removably engaged onto the U-shaped panel; the bracing panel being perpendicularly connected to the U-shaped panel; and the attachment mechanism being mounted onto the bracing panel along with the other receptions as claimed in claims 1, 7 and 12.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631